AMENDMENT AND EXCHANGE AGREEMENT AMENDMENT AND EXCHANGE AGREEMENT (the “Agreement”), dated as of April 24, 2008, by and among Firepond, Inc. (formerly known as FP Technology, Inc.), a Delaware corporation, with headquarters located at 205 Newbury Street, Suite 204, Framingham, MA 01701(the”Company”) and (the “Investor”). WHEREAS: A.Pursuant to that certain Securities Purchase Agreement, dated March 29, 2006 (the “Original CAP Purchase Agreement”), by and among the Investor (or its predecessors in interest) and certain other investors signatory thereto (or their predecessors in interest) (the “Other Investors”, and together with the Investor, the “Investors”) and the Company’s predecessor, AFG Enterprises USA, Inc., the Investors acquired (i) certain
